

117 HR 1141 IH: Broadband Competition and Efficient Deployment Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1141IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Joyce of Pennsylvania introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that a project for the collocation of a telecommunications service facility is not subject to requirements to prepare certain environmental or historical preservation reviews.1.Short titleThis Act may be cited as the Broadband Competition and Efficient Deployment Act.2.Application of NEPA and NHPA to collocation of telecommunications service facilities(a)NEPA exemptionA covered project shall not be subject to the requirements of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).(b)National Historic Preservation Act exemptionA covered project shall not be considered an undertaking under section 300320 of title 54, United States Code.(c)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Communications Commission. (2)Covered projectThe term covered project means a project—(A)for the placement, construction, or modification of a telecommunications service facility in or on eligible support infrastructure; and(B)for which a permit, license, or approval from the Commission is required or that is otherwise subject to the jurisdiction of the Commission.(3)Eligible support infrastructureThe term eligible support infrastructure means infrastructure that supports or houses a facility for communication by wire (or is designed to and capable of supporting or housing such a facility) at the time when a complete request to a State or local government or instrumentality thereof for authorization to place, construct, or modify a telecommunications service facility in or on the infrastructure is received by the government or instrumentality.(4)StateThe term State means the 50 States, the District of Columbia, the territories and possessions of the United States, and each federally recognized Indian Tribe.(5)Telecommunications serviceThe term telecommunications service has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).(6)Telecommunications service facilityThe term telecommunications service facility means a facility for the provision of any interstate or intrastate telecommunications service.